Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION	



1. Claims 1-23  are pending. 


2. Applicant’s election without traverse of  Group I, claims 1-16 and 21-23 as they read on CD83 antigen binding domain comprises VH of  SEQ ID NO:19 and VL of SEQ ID NO:20  in the reply filed  08/24/22 is acknowledged.

Claims  17-20 are  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-16 and 21-23 read on a method of suppressing alloreactive donor cell in a subject comprising administering an effective amount of a first immune effector cell genetically modified to expressing CAR polypeptide, comprising CD83 antigen binding domain, wherein CD83 antigen binding domain comprises VH of  SEQ ID NO:19 and VL of SEQ ID NO:20  are under consideration in the instant application.


3. Claims 11, 12 and 13 are objected because they do not correspond to the scope of the elected Group I. Appropriate correction is required.



4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a1) as anticipated by US Patent Application 20200277396.


US Patent Application ‘396 teaches a method of treating a subject, comprising administering to said subject an effective amount of a first immune effector cell genetically modified to expressing CAR polypeptide, comprising CD83 antigen binding domain, transmembrane domain and intracellular signaling domain  (  CD83 CAR T cells) ( see entire document, paragraphs 0006, 0058, 0061).

It is noted that US Patent Application ‘396 does not explicitly teaches suppressing alloreactive donor cells in the subject after administering said CD83  CAR T cells to the subject . However it is noted that it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Thus, said functional properties  would be an inherent properties of the referenced method comprising administering an effective amount of CD83 CAR T cells. and thus would inherently performed the intended use .  If the prior art structure is capable of performing the intended use, then it meets the claim. For example in Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999); the following was noted. “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. See MPEP 2112.02.  Also, see Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc. 58 USPQ2d 1508 (CA FC 2001); Ex parte Novitski 26 USPQ 1389 (BPAI 1993);  Mehl/Biophile International Corp. V. Milgraum, 52 USPQ2d 1303 (Fed. Cir. 1999); Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999).

See MPEP § 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”
 
Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  See MPEP 2112.02.

The reference teaching anticipates the claimed invention.




5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







6. Claims 1-16 and 21-23 are rejected under under 35 U.S.C. 103 as obvious over  US Patent Application 20200277396 in view of US Patent Application 20190352409 and US Patent 9,562,097

The teaching of US Patent Application ‘396 have been discussed supra.

US Patent Application’396 does not explicitly teaches administering the second immune effective cells genetically modified to express a second CAR polypeptide or wherein anti-CD83 scFv Vh domain comprises SEQ ID NO:19 and VL domain comprises SEQ ID N: 20.

US Patent Application ‘409 teaches a method of treating and preventing disease including GVHS ( i.e. suppressing alloreactive donor cell) comprising administering to the subject a first population of genetically modified immune effective  cells expressing CAR polypeptide and a second immune effective cells expressing a second CAR polypeptide. US Patent Application ‘409 teaches that said cells can be NK cells or T cells. US Patent Application ‘409 teaches the advantages  and benefits of administration first and the second population of immune effector cells expression CAR for immune therapy.  ( see entire document, Abstract and paragraphs 0050, 0108-0112, 0264, 0292).

US Patent’097 teaches polypeptide comprising a CD83 antigen binding domain, wherein  anti-CD83 scFv antigen binding domain comprises Vh domain comprises SEQ ID NO:19 and VL domain comprises SEQ ID N: 20 that are identical to the instantly claimed . US Patent’097 teaches that said anti-CD83 scFv antigen binding domain can be used for  generating CAR to be used for obtaining genetically modified cells  ( see  entire document and sequence alignment, attached )


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

	
Thus it would have  been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention to administer  the second immune effector cells expressing second CAR in the method taught by US Patent Application’396  with a reasonable expectation of success because the prior art teaches the advantages  and benefits of administration first and the second population of immune effector cells expression CAR for immune therapy and the use of anti-CD83 scFv antigen binding domain comprises Vh domain comprises SEQ ID NO:19 and VL domain comprises SEQ ID N: 20 for construction of CAR.



Claims 6-9, 15 and 16  are included because it would be it would be conventional and within the skill of the art to : (i) determine type of ectodomain in the first CAR polypeptide; or (ii) identify type of the cells and checkpoint inhibitor  to be used. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.



    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
  


From the combined teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].

8.The claims 1-16 and 21-23 are  provisionally rejected on the grounds of nonstatutory double patenting of the claims 1-18 of copending Application No.17/635,119; claims 1-16 of US Patent Application 17/635,111; claims 1-18 of US Patent Application 16/969056.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No.17/635,119; claims 1-16 of US Patent Application 17/635,111; claims 1-18 of US Patent Application 16/969056 each recited a method of treating a subject, comprising administering an effective amount of genetically modified cells expressing CAR polypeptide comprising a CD83 antigen binding domain. 

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.


9. No claim is allowed.



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644